FILED
                             NOT FOR PUBLICATION
                                                                               AUG 6 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


YANCI CARMINA CORVERA-ARIAS;                     No.   17-73469
KEIRY STEFANIE MENDOZA-
CORVERA, AKA Katey Stefanie                      Agency Nos.         A206-797-271
Mendoza-Corvera; YANCI MICHELLE                                      A206-797-272
MENDOZA-CORVERA,                                                     A206-797-273

              Petitioners,
                                                 MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 4, 2020**


Before: GRABER, TALLMAN, and CLIFTON, Circuit Judges.

      Petitioners Yanci Carmina Corvera-Arias and her minor children seek

review of the Board of Immigration Appeals’ order dismissing their appeal from an

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s denial of asylum, withholding of removal, and protection

under the Convention Against Torture. We deny the petition.

      The IJ found Corvera-Arias’s testimony not credible and the BIA adopted

and affirmed this decision. We review an adverse credibility finding for substantial

evidence. Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). Corvera-

Arias’s account of her flight from her abusive partner contained a significant

inconsistency. She testified that she lived with her abusive partner until just several

days before fleeing El Salvador, but her application for asylum stated that she had

lived with her sister for the five months preceding her flight from the country.

When reminded of what had been stated in the application for asylum, Corvera-

Arias confirmed she had lived with her sister for five months. The IJ requested an

explanation for the inconsistency and found Corvera-Arias’s answer of memory

loss unsatisfactory, given that she had provided detailed accounts of events that

had happened years before. The IJ was not required to accept Corvera-Arias’s

explanation. Cortez-Pineda v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010).

Substantial evidence supported the IJ’s adverse credibility determination and thus

the denial of asylum and withholding of removal.

      We also review a denial of CAT relief for substantial evidence. Shrestha v.

Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). “[W]hen the petitioner’s testimony is


                                           2
found not credible, to reverse the BIA’s decision denying CAT protection, we

would have to find that the [country conditions] reports alone compelled the

conclusion that the petitioner is more likely than not to be tortured.” Id. at 1048–49

(internal quotation marks omitted). The reports here do not compel such a

conclusion. Among other things, they note that the government of El Salvador has

criminalized domestic violence and thus does not acquiesce in such conduct. See

Arteaga v. Mukasey, 511 F.3d 940, 948 (9th Cir. 2007) (“A petitioner seeking CAT

relief must show that it is more likely than not that he will be tortured upon

removal, and that the torture will be inflicted at the instigation of, or with the

consent or acquiescence of, the government.”). Substantial evidence supported the

denial of CAT protection.

      PETITION FOR REVIEW DENIED.




                                            3